As filed with the Securities and Exchange Commission on September 28 , 2009 Securities Act File No.333- 160792 Investment Company Act File No.811-22316 United States Securities and Exchange Commission Washington, D.C. 20549 FORM N-2 ý Registration Statement under the Securities Act of 1933 ý Pre-Effective Amendment No. 1 ¨ Post-Effective Amendment No. and/or ý Registration Statement under the Investment Company Act of 1940 ý Amendment No. 1 BLACKROCK LEGACY SECURITIES PUBLIC-PRIVATE TRUST (Exact Name of Registrant as Specified in Charter) 100 Bellevue Parkway
